Citation Nr: 0310836	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1943 to November 
1944.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Thereafter, the Board sought to develop the veteran's claim 
by affording him a VA examination.  As noted in detail below, 
the veteran was contacted, but he did not respond to the 
Board's April 2003 letter and he did not report for his 
examination.  Since no further pertinent evidence has been 
added to his claims file, the Board is not bound to provide 
him further notice required by Rule of Practice 903(b).  

Moreover, the veteran was fully advised of the applicable 
provisions of 38 C.F.R. § 3.655 in the April 2003 VA letter, 
and did not communicate good cause for missing his 
examination appointment.


FINDING OF FACT

The veteran failed to report for an examination scheduled in 
conjunction with his claim for service connection for a low 
back disorder; good cause is not shown.


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
denied.  38 C.F.R. § 3.655 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the September 2000 and October 2001 rating 
decisions and in the October 2001 statement of the case, of 
the reasons and bases for the denial of his claim.  The Board 
concludes that the discussions in the rating decisions and in 
the statement of the case informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  It is also 
noted that the veteran was specifically notified of the 
VCAA's enactment and the directives thereof via a June 2001 
letter.  He was told of VA's obligations with regard to his 
claim and of his own obligations with regard to his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 38 
U.S.C.A. § 5103A.  In this case, VA has fully attempted to 
develop the veteran's claim by obtaining records.  However, 
there was insufficient evidence to decide the veteran's 
claim.  Therefore, the Board sought to further develop the 
veteran's claim and to assist the veteran, however, the 
veteran did not cooperate with the efforts of the Board and 
of the RO.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court further stated that the duty to assist is 
not a blind alley.  Olson v. Principi, 3 Vet. App. 480 
(1992).

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

To the extent that VCAA is applicable, the critical element 
was whether the veteran was informed of the potential 
consequences if he failed to report for an examination.  
Because the case is decided solely on that factor, all duties 
under VCAA have been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Service Connection

38 C.F.R. § 3.160 provides that an original claim is an 
initial formal application on a form prescribed by the 
Secretary.  The veteran submitted his initial formal 
application, that is, his original claim for compensation in 
November 1944.  

In February 2000, the veteran filed a service connection 
claim for a low back disorder.  (Although a claim for service 
connection for a different disability, by regulation, this is 
not the original claim for compensation as such had been 
filed in 1944.)  In order to comply with VA's duty to assist, 
the Board contacted the veteran in an April 2003 letter, sent 
to his most recent address of record.  He was informed that 
he had been scheduled to undergo a VA examination to evaluate 
his alleged low back disorder.  He was provided the content 
of 38 C.F.R. § 3.655. 

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Ibid.

Following the April 2003 notification letter, the veteran was 
scheduled for a VA examination, but he failed to report.  The 
veteran has provided no reason as to why he failed to report 
for his scheduled examination.  

Neither the veteran nor his representative has provided 
evidence showing "good cause" for the veteran's failure to 
report for the scheduled VA examination.  If the veteran 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has taken thorough and concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Further action without response or assistance from 
the veteran constitutes a waste of limited government 
resources.  See Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The veteran's claim of service connection for is not "an 
original compensation claim," which would allow the claim to 
be decided based upon the evidence of record when the 
appellant fails to show for an examination.  38 C.F.R. § 
3.655(b).  The veteran had previously filed an original claim 
for compensation.  Rather, his current claim falls under "any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating" and is accordingly denied pursuant to 38 C.F.R. § 
3.655(b).  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

